UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):February 25, 2008 Rex Energy Corporation (Exact name of registrant as specified in its charter) Delaware 001-33610 20-8814402 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1975 Waddle Road, State College, Pennsylvania 16803 (Address of Principal Executive Office and Zip Code) (814) 278-7267 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On February 25, 2008, the registrant issued a press release announcing its unaudited earnings and results of operations for fourth quarter 2007 and the year ended December 31, 2007.A copy of the press release is attached hereto as Exhibit 99.1 to this Current Report on Form 8-K and incorporated herein by reference. The information in this report shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly stated by specific reference to such filing. Item 9.01Financial Statements and Exhibits (d)Exhibits. Exhibit Number Exhibit Title 99.1 Press Release of Rex Energy Corporation dated February 25, 2008. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. REX ENERGY CORPORATION By: /s/Benjamin W. Hulburt Benjamin W. Hulburt Chief Executive Officer Date:February 25, 2008 EXHIBIT
